United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, FORT POINT POST
OFFICE, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. Degeneres, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1634
Issued: August 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2019 appellant, through counsel, filed a timely appeal from a February 11,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated August 20,
2020, the Board exercised its discretion and denied the request finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1634 (issued
August 20, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral
osteoarthritis of the knees causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 27, 2017 appellant, then a 67-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed osteoarthritis of his knees due to factors of
his federal employment. In a separate statement, he indicated that his job required him to be on
his feet essentially all day while moving mail, packages, and tubs weighing up to 70 pounds;
operating a riding jack for loading and unloading postal vehicles; and moving heavy pallets and
postal containers. Appellant noted that he first became aware of his condition and its relation to
his federal employment on October 26, 2017. On the reverse side of the claim form, the employing
establishment indicated that he had voluntarily retired on August 31, 2016.
In a report dated September 28, 2015, Dr. Owen R. McConville, a Board-certified
orthopedist, noted that appellant reported being an avid racquetball player who injured his knee
and experienced episodic pain. He diagnosed degenerative arthritis of the right knee by x-ray. On
November 16, 2015 and March 21, 2016 Dr. McConville reevaluated appellant for recurrent right
knee swelling, occasional popping, and catching. Appellant reported experiencing discomfort
while performing activities at work. Dr. McConville diagnosed possible meniscal injury and mild
degenerative arthritis.
On February 6, 2016 Dr. Justin W. Kung, a Board-certified radiologist, reviewed x-rays of
appellant’s right knee dated September 28, 2015 revealing mild spurring in the lateral
compartment reflecting degenerative change. On July 13, 2016 he reviewed a left knee radiograph
which revealed mild degenerative changes in the left medial compartment.
A magnetic resonance imaging scan of the right knee dated March 25, 2016 revealed a
complete anterior cruciate ligament tear, lateral meniscal posterior horn tear, medial translocation
of the femur, chondromalacia, and joint effusion.
In an April 5, 2016 report, Dr. McConville noted that appellant had a right knee injury he
apparently sustained while playing golf. He diagnosed degenerative arthritis of the knee, meniscal
tear, and osteoarthritis. On April 21, 2016 Dr. McConville performed a right knee arthroscopy
with partial medial and lateral meniscectomy and diagnosed medial meniscus tear, degenerative
arthritis, and lateral meniscal tear. He evaluated appellant in follow up on April 29, 2016 and
diagnosed status post right knee arthroscopy with partial medial and lateral meniscectomy.
Dr. Byron V. Hartunian, a Board-certified orthopedist, treated appellant on October 26,
2017 for complaints of pain in both knees, stiffness with restriction in mobility, occasional
3

5 U.S.C. § 8101 et seq.

2

instability of the right knee, and status post arthroscopic surgery on April 21, 2016. Appellant
reported injuring his right knee while playing racquetball and underwent repair of the medial
meniscus. He described working on his feet most of the day, lifting, carrying and moving up to
70 pounds, pulling postal containers weighing up to 1,000 pounds, and operating a riding jack for
loading and unloading postal vehicles. Appellant also noted that his job required repetitive
stooping, squatting, twisting, bending, and lifting. Dr. Hartunian diagnosed primary right and left
knee joint arthritis with 3 millimeter cartilage interval at medial femorotibial joint. He opined that
appellant had degenerative osteoarthritis of both knees that was most likely permanently
aggravated by his work activities including lifting, stooping, squatting, twisting, and bending.
Dr. Hartunian found that, over time, appellant’s bilateral knee cartilage was degraded to the point
that he lost significant joint space causing a permanent alteration in his anatomy. He further opined
that the job of a mail handler, over a 26-year career, hastened appellant’s osteoarthritis because of
the continuous walking, stooping, and squatting. Dr. Hartunian indicated that arthritis was caused
by a biological/chemical process where excessive impact loading and repeated local stresses on
the cartilage surface result in chronic inflammation which causes a chemical change in the cartilage
resilience. The cartilage becomes more susceptible to wear and tear from impact loading activities
which results in accelerated loss of articular cartilage as a result of those activities as was
documented in appellant’s case. Dr. Hartunian concluded that the high impact loading work
activities engaged in by appellant contributed to the development and progression of his bilateral
knee arthritis.
In a February 6, 2018 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested that he submit additional factual and medical evidence and provided a
questionnaire for his completion. In a separate letter of even date, OWCP also requested additional
information from the employing establishment. It afforded both parties 30 days to respond.
In reports dated July 28 and September 14, 2017, Dr. Iraj Aghadasi, a Board-certified
internist, diagnosed unspecified osteoarthritis, asthma, and inflammatory spondylopathy. An xray of the right knee dated July 20, 2017 revealed mild tricompartmental degenerative changes.
On August 16, 2017 Dr. McConville diagnosed mild osteoarthritis of both knees, status
post arthroscopic surgery on the right knee in 2016 with improved knee function.
In an office visit note dated August 16, 2017, Dr. Kung reviewed right knee radiographs
taken that day which revealed medial compartment joint space interval measuring 3 millimeters,
lateral compartment joint space interval measuring 4 millimeters, with mild spurring. The left
knee radiograph revealed medial compartment joint space interval measuring 3 millimeters, and
lateral compartment joint space interval measuring 5.5 millimeters.
A March 2, 2018 statement from J.R., supervisor of distribution operations, indicated that
appellant’s duties consisted of operating a motorized riding pallet jack which did the majority of
lifting and moving containers of mail and he had a break every two hours.
In a March 2, 2018 response to OWCP’s February 6, 2018 development letter, appellant
indicated that he had injured his right knee while playing racquetball 20 to 30 years prior. He
underwent arthroscopic surgery for that injury and remained asymptomatic until 2014 to 2015. On
March 23, 2018 appellant responded to J.R.’s statement and indicated that while operating a riding

3

pallet jack appellant would bend his knees, twist to steer the jack, and stoop and squat when
entering trucks with a low overhead.
By decision dated June 4, 2018, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish causal relationship
between his bilateral knee osteoarthritis and the accepted factors of his federal employment.
On June 15, 2018 appellant, through his then-counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on
November 29, 2018. In support of his request he submitted a November 20, 2018 report from
Dr. Hartunian who indicated that as a mail handler and equipment operator appellant moved large
volumes of mail in tubs and containers which required lifting, stooping, squatting, twisting, and
bending, and contributed to the progression of his knee arthritis. He diagnosed bilateral
degenerative osteoarthritis.
On November 24, 2018 appellant further described his work duties and reported operating
a motorized pallet jack that did not have a seat and constantly bending his knees and twisting to
operate the steering column. He submitted a statement from R.K, a retired supervisor of
distribution operations, who advised that appellant’s position required him to bend, flex, stoop,
and twist in a repetitive manner. Another statement from R.A., a mail handler, advised that
appellant was required to unload and load trucks, breakdown mail, lift, bend, twist, and stoop on
hard surfaces.
By decision dated February 11, 2019, an OWCP hearing representative affirmed the
June 4, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
4

Id.

5

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

4

employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that this case is not in posture for decision.
In his report dated October 26, 2017, Dr. Hartunian opined that appellant had bilateral
osteoarthritis that was permanently aggravated by his work activities including lifting, stooping,
squatting, twisting, and bending. He opined that over time the cartilage of appellant’s knees was
degraded to the point that appellant lost significant joint space which was a permanent alteration
in his anatomy. Dr. Hartunian provided a proper factual and medical history of injury, noting that
appellant’s 26-year history as a mail handler hastened his osteoarthritis because of the continuous
walking, stooping, and squatting. He explained that arthritis was caused by a biological/chemical
process where excessive impact loading and repeated local stresses on the cartilage surface resulted
in chronic inflammation and caused a chemical change in the cartilage resilience. Dr. Hartunian
indicated that the cartilage became more susceptible to wear and tear from impact loading activities
which resulted in accelerated loss of articular cartilage as a result of those activities as was
documented in appellant’s case. In conclusion he opined that the high impact loading work

8

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
9

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

11

E.W., supra note 5; Gary L. Fowler, 45 ECAB 365 (1994).

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

5

activities in which appellant engaged in contributed to the development and progression of his
bilateral knee arthritis.
The Board finds that this report from Dr. Hartunian is sufficient to require further
development of the medical evidence. Dr. Hartunian is a Board-certified physician in orthopedics
who is qualified in his field of medicine to render rationalized opinions on the issue of causal
relationship and he provided a comprehensive understanding of the medical record and case
history. His report provides a pathophysiological explanation as to how appellant’s lifting,
stooping, squatting, twisting, and bending at work resulted in his diagnosed bilateral knee
osteoarthritis. The Board has long held that it is unnecessary that the evidence of record in a case
be so conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.13 Accordingly, Dr. Hartunian’s medical opinion is well-rationalized and
logical and is therefore sufficient to require further development of appellant’s claim.14
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.15 OWCP has an obligation to see that justice is
done.16
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to an appropriate specialist. The chosen physician shall provide a rationalized opinion as
to whether the diagnosed conditions are causally related to the accepted factors of appellant’s
federal employment. If the physician opines that the diagnosed conditions are not causally related,
he or she must explain, with rationale, how or why the opinion differs from that of Dr. Hartunian.
Following this and such other further development as deemed necessary, OWCP shall issue a de
novo decision on appellant’s claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.
14

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
15

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
16
See B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 25, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

